Exhibit 4.9 [Execution] FIRST AMENDMENT TO GUARANTY AND SECURITY AGREEMENT THIS FIRST AMENDMENT TO GUARANTY AND SECURITY AGREEMENT (this “ Amendment ”), dated as of June 25, 2013, is by and among the Persons listed on the signature pages hereof as “Grantors”, and Wells Fargo Bank, National Association, a national banking association, in its capacity as administrative agent for the Lender Group and the Bank Product Providers (in such capacity, together with its successors and assigns in such capacity, “ Agent ”). W I T N E S S E T H : WHEREAS, pursuant to the Credit Agreement, dated as of May 24, 2012, among Borrowers, the Lenders and the Agent, as amended by the First Amendment to Credit Agreement dated as of December27, 2012, and the Second Amendment to Credit Agreement, dated of even date herewith (and as the same may hereafter be further amended, modified, supplemented, renewed, restated or replaced from time to time, the “ Credit Agreement ”), the Lenders have made loans and advances and provided other financial accommodations to Borrowers; WHEREAS, in order to induce the Lender Group to enter into the Credit Agreement and the other Loan Documents and to induce the Lender Group and the Bank Product Providers to make financial accommodations to the Borrowers as provided for in the Credit Agreement, the other Loan Documents and the Bank Product Agreements, the Grantors have entered into that certain Guaranty and Security Agreement, dated as of May 24, 2012, among the Grantors and Agent (as amended hereby and as the same may hereafter be further amended, modified, supplemented, renewed, restated or replaced from time to time, the “ Guaranty and Security Agreement ”); and WHEREAS, the parties hereto have agreed to amend the Guaranty and Security Agreement as set forth herein. NOW, THEREFORE, in consideration of the agreements herein contained and other good and valuable consideration, the parties hereby agree as follows: 1.
